--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).


NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.
 
UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(Non US Subscribers)
 
TO:
Kore Nutrition Incorporated (the “Company”)

2505 Anthem Village, Suite E-460
Henderson, Nevada 89052
 
 
PURCHASE OF UNITS

 
1.
Subscription

 
1.1           On the basis of the representations and warranties and subject to
the terms and conditions set forth herein, the undersigned (the “Subscriber”)
hereby irrevocably subscribes for and agrees to purchase units (the “Units”) of
the Company at a price of $0.10 per Unit (such subscription and agreement to
purchase being the “Subscription”), for an aggregate purchase price as set out
on the signature page of this Subscription Agreement (the “Subscription
Proceeds”) which is tendered herewith, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein.
 
1.2           Each Unit will consist of one common share in the capital of the
Company (each, a “Share”) and one common share purchase warrant (each, a
“Warrant”) subject to adjustment.  Each Warrant shall be non-transferable.  Each
Warrant shall entitle the holder thereof to purchase one common share in the
capital of the Company (each, a “Warrant Share”), as presently constituted, for
a period of 2 years commencing from the Closing Date (defined herein) at an
exercise price of $0.15 per Warrant Share.  Certificates representing the
Warrants will be in the form attached as Exhibit B hereto.  The Shares, Warrants
and Warrant Shares are referred to herein as the “Securities”.
 
1.3           The Company hereby agrees to sell, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, the Units to the Subscriber.  Subject to the terms hereof, the
Subscription Agreement will be effective upon its acceptance by the Company.
 
1.4            Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.
 
1.5            Payment

 
 

--------------------------------------------------------------------------------

 
1.6           The Subscription Proceeds must accompany this Subscription and
shall be paid by certified cheque or bank draft drawn on a Canadian chartered
bank, and made payable and delivered to the Company.  Alternatively, the
Subscription Proceeds may be wired to the Company or its lawyers pursuant to
wiring instructions that will be provided to the Subscriber upon request.  If
the funds are wired to the Company’s lawyers, those lawyers are authorized to
immediately deliver the funds to the Company.
 
1.7           The Subscriber acknowledges and agrees that this Subscription
Agreement, the Subscription Proceeds and any other documents delivered in
connection herewith will be held on behalf of the Company.  In the event that
this Subscription Agreement is not accepted by the Company for whatever reason,
which the Company expressly reserves the right to do, within 45 days of the
delivery of an executed Subscription Agreement by the Subscriber, this
Subscription Agreement, the Subscription Proceeds (without interest thereon) and
any other documents delivered in connection herewith will be returned to the
Subscriber at the address of the Subscriber as set forth in this Subscription
Agreement.
 
1.8           Where the Subscription Proceeds are paid to the Company, the
Company is entitled to treat such Subscription Proceeds as an interest free loan
to the Company until such time as the Subscription is accepted and the
certificates representing the Shares have been issued to the Subscriber.
 
2.
Documents Required from Subscriber

 
2.1           The Subscriber must complete, sign and return to the Company the
following documents:
 
 
(a)
two (2) executed copies of this Subscription Agreement; and

 
 
(b)
an Investor Questionnaire (the “Questionnaire”) attached as Exhibit A to this
Subscription Agreement.

 
2.2           The Subscriber shall complete, sign and return to the Company as
soon as possible, on request by the Company, any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities and applicable law.
 
2.3            Both parties to this Subscription Agreement acknowledge and agree
that Clark Wilson LLP has acted as counsel only to the Company and is not
protecting the rights and interests of the Subscriber.  The Subscriber
acknowledges and agrees that the Company and Clark Wilson LLP have given the
Subscriber the opportunity to seek, and have recommended that the Subscriber
obtain, independent legal advice with respect to the subject matter of this
Subscription Agreement and, further, the Subscriber hereby represents and
warrants to the Company and Clark Wilson LLP that the Subscriber has sought
independent legal advice or waives such advice.
 
3.
Conditions and Closing

 
3.1             Closing of the purchase and sale of the Shares shall occur on or
before __________________, or on such other date as may be determined by the
Company in its sole discretion (the “Closing Date”).  The Subscriber
acknowledges that Shares may be issued to other subscribers under this offering
(the “Offering”) before or after the Closing Date.  The Company, may, at its
discretion, elect to close the Offering in one or more closings, in which event
the Company may agree with one or more subscribers (including the Subscriber
hereunder) to complete delivery of the Shares to such subscriber(s) against
payment therefore at any time on or prior to the Closing Date.
 
3.2             The Subscriber acknowledges that the certificates representing
the Shares and the Warrants will be available for delivery upon Closing provided
that the Subscriber has satisfied the requirements of Section 3 hereof and the
Company has accepted this Subscription Agreement.
 
3.3            Acknowledgements and Agreements of Subscriber

 
2

--------------------------------------------------------------------------------

 
3.4            The Subscriber acknowledges and agrees that:
 
 
(a)
none of the Securities have been or will be registered under the United States
Securities Act of 1933, as amended (the “1933 Act”), or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;

 
 
(b)
the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act or any other
securities legislation;

 
 
(c)
by completing the Questionnaire, the Subscriber is representing and warranting
that the Subscriber satisfies one of the categories of registration and
prospectus exemptions provided in National Instrument 45-106 (“NI 45-106”)
adopted by the British Columbia Securities Commission (the “BCSC”) and other
provincial securities commissions;

 
 
(d)
the decision to execute this Subscription Agreement and acquire the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission (the
“SEC”) in compliance, or intended compliance, with applicable securities
legislation;

 
 
(e)
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

 
 
(f)
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

 
 
(g)
the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Subscriber will hold
harmless the Company from any loss or damage it or they may suffer as a result
of the Subscriber’s failure to correctly complete this Subscription Agreement;

 
 
(h)
the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Subscription Agreement or in any
document furnished by the Subscriber to the Company in connection herewith being
untrue in any material respect or any breach or failure by the Subscriber to
comply with any covenant or agreement made by the Subscriber to the Company in
connection therewith;

 
 
 


 
3

--------------------------------------------------------------------------------

 
 
 
(i)
none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system;

 
 
(j)
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;

 
 
(k)
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 
 
(ii)
applicable resale restrictions;

 
 
(l)
in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell any of the
Securities in Canada under the Securities Act (British Columbia) (the “BC Act”)
and National Instrument 51-102 as adopted by the BCSC;

 
 
(m)
the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
issue the Securities and, as a consequence of acquiring the Securities pursuant
to such exemption certain protections, rights and remedies provided by the
applicable securities legislation of British Columbia including statutory rights
of rescission or damages, will not be available to the Subscriber;

 
 
(n)
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 
 
(o)
no documents in connection with the sale of the Securities hereunder have been
reviewed by the SEC or any state securities administrators;

 
 
(p)
there is no government or other insurance covering any of the Securities; and

 
 
(q)
this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

 
4.
Representations, Warranties and Covenants of the Subscriber

 
4.1            The Subscriber hereby represents and warrants to and covenants
with the Company (which representations, warranties and covenants shall survive
the Closing) that:
 
 
(a)
the Subscriber is not a U.S. Person;

 
 
(b)
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto;

 
 
(c)
the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

 
 
(d)
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 
 
 


 
4

--------------------------------------------------------------------------------

 
 
 
(e)
the Subscriber has received and carefully read this Subscription Agreement;

 
 
(f)
the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

 
 
(g)
the Subscriber:

 
 
(i)
is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Securities,

 
 
(ii)
is purchasing the Securities pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber is permitted to purchase the Securities under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions,

 
 
(iii)
acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Securities,

 
 
(iv)
represents and warrants that the acquisition of the Securities by the Subscriber
does not trigger:

 
 
A.
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 
 
B.
any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

 
 
(v)
the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

 
 
(h)
the Subscriber is purchasing the Securities as principal for investment only and
not with a view to, or for, resale, distribution or fractionalization thereof,
in whole or in part, and, in particular, it has no intention to distribute
either directly or indirectly any of the Securities in the United States or to
U.S. Persons;

 
 
(i)
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;

 
 
(j)
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

 
 
(k)
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

 
 
(l)
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and the Questionnaire and agrees that
if any of such acknowledgements,

 
 
 


 
5

--------------------------------------------------------------------------------

 
 
 
(m)
representations and agreements are no longer accurate or have been breached, the
Subscriber shall promptly notify the Company;

 
 
 
(n)
the Subscriber (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Securities;
and (iii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;

 
 
(o)
the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

 
 
(p)
the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of the period specified in Regulation S (such
period hereinafter referred to as the “Distribution Compliance Period”) shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with applicable state and provincial securities laws;

 
 
(q)
the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Securities unless such transactions are in compliance with
the provisions of the 1933 Act and in each case only in accordance with
applicable state and provincial securities laws;

 
 
(r)
the Subscriber acknowledges that it has not acquired the Securities as a result
of, and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Securities
pursuant to registration of any of the Securities pursuant to the 1933 Act and
any applicable securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 
 
(s)
the Subscriber understands and agrees that none of the Securities have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state and provincial
securities laws;

 
 
(t)
the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

 
 
(u)
the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

 
 
(v)
the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 
 
(w)
no person has made to the Subscriber any written or oral representations:

 
 
 


 
6

--------------------------------------------------------------------------------

 
 
 
(x)
that any person will resell or repurchase any of the Securities:

 
 
(i)
that any person will refund the purchase price of any of the Securities;

 
 
(ii)
as to the future price or value of any of the Securities; or

 
 
(iii)
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system.

 
4.2           In this Subscription Agreement, the term “U.S. Person” shall have
the meaning ascribed thereto in Regulation S promulgated under the 1933 Act and
for the purpose of the Subscription Agreement includes any person in the United
States.
 
5.
Representations and Warranties will be Relied Upon by the Company

 
5.1            The Subscriber acknowledges that the representations and
warranties contained herein and in the Questionnaire, if applicable, are made by
it with the intention that such representations and warranties may be relied
upon by the Company and its legal counsel in determining the Subscriber’s
eligibility to purchase the Securities under applicable securities legislation,
or (if applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Securities under applicable securities
legislation.  The Subscriber further agrees that by accepting delivery of the
certificates representing the Securities on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein and in the Questionnaire, if applicable, are true and correct as at the
Closing Date with the same force and effect as if they had been made by the
Subscriber on the Closing Date and that they will survive the purchase by the
Subscriber of the Securities and will continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber of such Securities.
 
6.
Acknowledgement and Waiver

 
6.1            The Subscriber has acknowledged that the decision to acquire the
Securities was solely made on the basis of publicly available information.  The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Securities.
 
7.
Legending and Registration of Subject Securities

 
7.1            If the Subscriber is a resident of British Columbia, the
Subscriber hereby consents to the placement of a legend on any certificate orthe
Subscriber consents to the placement of a legend on any certificate or other
document evidencing any of the Securities to the effect that such securities
have not been registered under the 1933 Act, any state securities or “blue sky”
laws, or under the prospectus and registration requirements of any applicable
Canadian securities laws, and setting forth or referring to the restrictions on
transferability and sale thereof contained in this Subscription Agreement,  such
legend to be substantially as follows:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER

 
7

--------------------------------------------------------------------------------

 
 
THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE
ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT.
 
UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.”
 
7.2           If the Subscriber is not a resident of British Columbia, the
Subscriber hereby consents to the placement of a legend on any certificate or
other document evidencing any of the Securities to the effect that such
securities have not been registered under the 1933 Act or any state securities
or “blue sky” laws and setting forth or referring to the restrictions on
transferability and sale thereof contained in this Subscription Agreement such
legend to be substantially as follows:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.”
 
7.3           The Subscriber hereby acknowledges and agrees to the Company
making a notation on its records or giving instructions to the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described in this Subscription Agreement.
 
8.
Resale Restrictions

 
8.1           The Subscriber acknowledges that any resale of any of the
Securities will be subject to resale restrictions contained in the securities
legislation applicable to the Subscriber or proposed transferee.  The Subscriber
acknowledges that none of the Securities have been registered under the 1933 Act
or the securities laws of any state of the United States.  The Securities may
not be offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.
 
8.2           The Subscriber acknowledges that the Securities are subject to
resale restrictions in Canada and may not be traded in Canada except as
permitted by the applicable provincial securities laws and the rules made
thereunder.
 
8.3           If the Subscriber is not a resident of British Columbia, the
Subscriber represents, warrants and acknowledges that:
 

 
8

--------------------------------------------------------------------------------

 
 
 
(a)
pursuant to British Columbia Instrument 51-509 – Issuers Quoted in the U.S.
Over–the-Counter Markets (“BCI 51-509”), as adopted by the BCSC, a subsequent
trade in the Securities in or from British Columbia will be a distribution
subject to the prospectus and registration requirements of applicable Canadian
securities legislation (including the BC Act) unless certain conditions are met,
which conditions include, among others, a requirement that any certificate
representing the Securities (or ownership statement issued under a direct
registration system or other book entry system) bear the restrictive legend (the
“BC Legend”) specified in BCI 51-509;

 
 
(b)
the Subscriber is not a resident of British Columbia and undertakes not to trade
or resell any of the Securities in or from British Columbia unless the trade or
resale is made in accordance with BCI 51-509.  The Subscriber understands and
agrees that the Company and others will rely upon the truth and accuracy of
these representations and warranties made in this Section 10.3 and agrees that
if such representations and warranties are no longer accurate or have been
breached, the Subscriber shall immediately notify the Company;

 
 
(c)
by executing and delivering this Agreement and as a consequence of the
representations and warranties made by the Subscriber in this Section 10.3, the
Subscriber will have directed the Company not to include the BC Legend on any
certificates representing the Securities to be issued to the Subscriber. As a
consequence, the Subscriber will not be able to rely on the resale provisions of
BCI 51-509, and any subsequent trade in any of the Securities in or from British
Columbia will be a distribution subject to the prospectus and registration
requirements of the BC Act; and

 
 
(d)
if the Subscriber wishes to trade or resell any of the Securities in or from
British Columbia, the Subscriber agrees and undertakes to return, prior to any
such trade or resale, any certificate representing the Securities to the
Company’s transfer agent to have the BC Legend imprinted on such certificate or
to instruct the Company’s transfer agent to include the BC Legend on any
ownership statement issued under a direct registration system or other book
entry system.

 
9.
Collection of Personal Information

 
9.1           The Subscriber acknowledges and consents to the fact that the
Company is collecting the Subscriber’s personal information for the purpose of
fulfilling this Subscription Agreement and completing the Offering.  The
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company’s registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the Offering, including legal counsel, and may be included
in record books in connection with the Offering.  By executing this Subscription
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber’s personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) and to the retention of such personal information for as
long as permitted or required by law or business practice.  Notwithstanding that
the Subscriber may be purchasing Securities as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.
 
9.2           Furthermore, the Subscriber is hereby notified that:
 
 
(a)
the Company may deliver to a provincial securities commission and/or the SEC
certain personal information pertaining to the Subscriber, including such
Subscriber’s full name, residential address and telephone number, the number of
shares or other securities of the Company owned by the Subscriber, the number of
Securities purchased by the Subscriber and the total purchase price paid for
such Securities, the prospectus exemption relied on by the Company and the date
of distribution of the Securities,

 
 
 


 
9

--------------------------------------------------------------------------------

 
 
 
(b)
such information is being collected indirectly by the provincial securities
commission under the authority granted to it in securities legislation, and

 
 
(c)
such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Canada.

 
10.
Costs

 
10.1         The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Securities
shall be borne by the Subscriber.
 
11.
Governing Law

 
11.1          This Subscription Agreement is governed by the laws of the
Province of British Columbia.
 
12.
Currency

 
12.1          Any reference to currency in this Subscription Agreement is to the
currency of the United States of America unless otherwise indicated.
 
13.
Survival

 
13.1          This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.
 
14.
Assignment

 
14.1          This Subscription Agreement is not transferable or assignable.
 
15.
Severability

 
15.1          The invalidity or unenforceability of any particular provision of
this Subscription Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Subscription Agreement.
 
16.
Entire Agreement

 
16.1          Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for
herein, this Subscription Agreement contains the entire agreement between the
parties with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.
 
17.
Notices

 
17.1           Any notice required or permitted to be given to the Company will
be in writing and may be given by prepaid registered post, electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy to the address of the Company set forth below or such other address
as the Company may specify by notice in writing to the Holder, and any such
notice will be deemed to have been given and received by the Company to whom it
was addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:
 
Kore Nutrition Incorporated
2505 Anthem Village, Suite E-460
Henderson, Nevada 89052

 
10

--------------------------------------------------------------------------------

 
 
Attention: President
Fax No. (604) 687-6314     c/o Virgil Z. Hlus
 
18.
Counterparts and Electronic Means

 
18.1         This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument.  Delivery of
an executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the date hereinafter
set forth.
 
IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.
 


(Number of Units being purchased)                                        (Name
of Subscriber – Please type or print)
 
_____________________________________________
(Total Subscription
Price)                                                           (Signature and,
if applicable, Office)
 
_____________________________________________
(Address of Subscriber)
 
_____________________________________________
(City, State or Province, Postal Code of Subscriber)
 
_____________________________________________
(Country of Subscriber)
 
_____________________________________________
(Email Address)
 
_____________________________________________
(Telephone Number)

 
11

--------------------------------------------------------------------------------

 
 
A C C E P T A N C E
 
The above-mentioned Subscription Agreement in respect of the Units is hereby
accepted by Kore Nutrition Incorporated.
 
DATED at __________________________________, the _______ day of
_________________, 2010.
 
KORE NUTRITION INCORPORATED
 


 


 
Per:          _____________________________________ 
Authorized Signatory

 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
INVESTOR QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement between Kore Nutrition
Incorporated (the “Company”) and the undersigned (the “Subscriber”).
 
The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 (“NI 45-106”).  The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.
 
The Subscriber covenants, represents and warrants to the Company that:
 
 
1.
if the Subscriber is not a resident of Ontario, the Subscriber is (tick one or
more of the following boxes):

  o 
(A)
a director, executive officer, founder or control person of the Company or an
affiliate of the Company
  o 
(B)
a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company
  o 
(C)
a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company
  o 
(D)
a close personal friend of a director, executive officer, founder or control
person of the Company
  o 
(E)
a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company
  o 
(F)
an accredited investor
  o 
(G)
a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F
  o 
(H)
a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

 
 
2.
if the Subscriber has checked box B, C, D, E, G or H in Section 1 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

 


        
(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with.  If you have checked box G or H, also indicate which of A to
F describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals.  Please
attach a separate page if necessary).

 
13

--------------------------------------------------------------------------------

 

                3.           if the Subscriber is resident in Ontario, the
Subscriber is (tick one or more of the following boxes):
 

  o 
(A)
a founder of the Company
  o 
(B)
an affiliate of a founder of the Company
  o 
(C)
a spouse, parent, brother, sister, grandparent or child of an executive officer,
director or founder of the Company
  o 
(D)
a control person of the Company
  o 
(E)
an accredited investor

 
 
4.
if the Subscriber has checked box C in Section 3 above, the executive officer,
director or founder of the Company with whom the undersigned has the
relationship is:

 


 
(Instructions to Subscriber:  fill in the name of each executive officer,
director or founder which you have the above-mentioned relationship with.)
 
 
5.
if the Subscriber has ticked box F in Section 1 or box E in Section 3 above, the
Subscriber satisfies one or more of the categories of “accredited investor” (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):

 
 
 o 
(a) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that before taxes, but net of any related liabilities, exceeds
CDN$1,000,000;

 
 
 o 
(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded CDN$300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 
 
 o 
(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

 
 
 o 
(d) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements.

 
 
 o 
(e) a person registered under securities legislation of a jurisdiction of Canada
as an advisor or dealer, or an individual registered or formerly registered as a
representative of such an adviser or dealer, other than a limited market dealer
registered under the Securities Act (Ontario) or the Securities Act
(Newfoundland);

 
 
 o 
(f) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106; or

 
 
 o 
(g) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.


 
14

--------------------------------------------------------------------------------

 

 
 
The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Securities under relevant legislation.

 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________, 2010.
 


If an Individual:
If a Corporation, Partnership or Other Entity:
 
___________________________________
Signature
 
___________________________________
Print or Type Name
 
 
__________________________________
Print or Type Name of Entity
 
__________________________________
Signature of Authorized Signatory
 
__________________________________
Type of Entity

 



 
15

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF WARRANT
 
THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).


NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.


UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.
 
Warrant No. ___________
 
THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT _____________ (______________ TIME) ON ____________________, 20____.
 
SHARE PURCHASE WARRANTS TO PURCHASE COMMON SHARES OF
 
KORE NUTRITION INCORPORATED
 
THIS IS TO CERTIFY THAT _____________________, (the “Holder”) of
________________, has the right to purchase, upon and subject to the terms and
conditions hereinafter referred to, up to _______________ fully paid and
non-assessable common shares (the “Shares”) in the capital of Kore Nutrition
Incorporated (the “Company”) on or before _______ p.m. (________ time) on
____________________, 20____ (the “Expiry Date”) at a price per Share of US$0.15
(the “Exercise Price”) on the terms and conditions attached hereto as Appendix A
(the “Terms and Conditions”).
 
 
1.
ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE SHARE.  THIS
CERTIFICATE REPRESENTS __________________ WARRANTS.

 
 
2.
These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

 
 
3.
Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

 
IN WITNESS WHEREOF the Company has executed this Warrant Certificate this
________ day of ___________, 2011.
 
KORE NUTRITION INCORPORATED
 
Per:           _____________________________
Authorized Signatory

 
16

--------------------------------------------------------------------------------

 

APPENDIX A


TERMS AND CONDITIONS dated ________, 2011, attached to the Warrants issued by
Kore Nutrition Incorporated.
 
1.
INTERPRETATION

 
1.1                      Definitions
 
In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:
 
 
(a)
“Company” means Kore Nutrition Incorporated, until a successor corporation will
have become such as a result of consolidation, amalgamation or merger with or
into any other corporation or corporations, or as a result of the conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any other corporation and thereafter “Company” will
mean such successor corporation;

 
 
(b)
“Company’s Auditors” means an independent firm of accountants duly appointed as
auditors of the Company;

 
 
(c)
“Director” means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a Board, or whenever duly empowered, action by an executive committee
of the Board;

 
 
(d)
“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
“Article” and “Section,” followed by a number refer to the specified Article or
Section of these Terms and Conditions;

 
 
(e)
“person” means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

 
 
(f)
“shares” means the common shares in the capital of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

 
 
(g)
“Warrant Holders” or “Holders” means the holders of the Warrants; and

 
 
(h)
“Warrants” means the warrants of the Company issued and presently authorized and
for the time being outstanding.

 
1.2                      Gender
 
Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.
 
1.3                      Interpretation not affected by Headings
 
The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.
 
1.4                      Applicable Law
 
The Warrant and the terms hereof are governed by the laws of the Province of
British Columbia.  The Holder, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the courts of the Province of British
Columbia.

 
17

--------------------------------------------------------------------------------

 

ISSUE OF WARRANTS
 
1.5                      Additional Warrants
 
The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.
 
1.6                      Warrants to Rank Pari Passu
 
All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.
 
1.7                      Issue in substitution for Lost Warrants
 
 
(a)
In case a Warrant becomes mutilated, lost, destroyed or stolen, the Company, at
its sole discretion, may issue and deliver a new Warrant of like date and tenor
as the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.

 
 
(b)
The applicant for the issue of a new Warrant pursuant hereto will bear the cost
of the issue thereof and in case of loss, destruction or theft furnish to the
Company such evidence of ownership and of loss, destruction, or theft of the
Warrant so lost, destroyed or stolen as will be satisfactory to the Company in
its discretion and such applicant may also be required to furnish indemnity in
amount and form satisfactory to the Company in its sole discretion, and will pay
the reasonable charges of the Company in connection therewith.

 
1.8                      Warrant Holder Not a Shareholder
 
The holding of a Warrant will not constitute the Holder thereof as a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as in the Warrant expressly provided.
 
2.
NOTICE

 
2.1                      Notice to Warrant Holders
 
Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.
 
2.2                      Notice to the Company
 
Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the

 
18

--------------------------------------------------------------------------------

 
Company to whom it was addressed if mailed, on the third day following the
mailing thereof, if by facsimile or other electronic communication, on
successful transmission, or, if delivered, on delivery; but if at the time or
mailing or between the time of mailing and the third business day thereafter
there is a strike, lockout, or other labour disturbance affecting postal
service, then the notice will not be effectively given until actually delivered:
 
Kore Nutrition Incorporated
2505 Anthem Village, Suite E-460
Henderson, Nevada 89052
 
Attention: President
Fax No. (604) 687-6314     c/o Virgil Z. Hlus
 
3.
EXERCISE OF WARRANTS

 
3.1                      Method of Exercise of Warrants
 
The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to the Company for the purchase price applicable at
the time of surrender in respect of the shares subscribed for in lawful money of
the United States of America, to the Company at the address set forth in, or
from time to time specified by the Company pursuant to, Section 3.2.
 
3.2                      Effect of Exercise of Warrants
 
 
(a)
Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

 
 
(b)
Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.

 
3.3                      Subscription for Less Than Entitlement
 
The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.
 
3.4                      Warrants for Fractions of Shares
 
To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.
 
3.5                      Expiration of Warrants
 
After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

 
19

--------------------------------------------------------------------------------

 
 
Time of Essence
 
Time will be of the essence hereof.
 
3.6                      Subscription Price
 
Each Warrant is exercisable at a price per share (the “Exercise Price”) of
US$0.15.  One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.
 
3.7                      Adjustment of Exercise Price
 
 
(a)
The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

 
 
(i)
if and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be;

 
 
(ii)
in case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a “Reorganization”), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the Company’s resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

 
In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Section 4.8 relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Section 4.8 will be made applicable as nearly as reasonably possible to any
shares or other securities deliverable after the Reorganization on the exercise
of the Warrants.
 
The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii).
 
 
(b)
The adjustments provided for in this Section 4.8 are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.

 
3.8                      Determination of Adjustments
 
If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America or
chartered accountants in Canada that the Company may designate and who will have
access to all appropriate records and such determination will be binding upon
the Company and the Holders of the Warrants.

 
20

--------------------------------------------------------------------------------

 
 
WAIVER OF CERTAIN RIGHTS
 
3.9                      Immunity of Shareholders, etc.
 
The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.
 
4.
MODIFICATION OF TERMS, ETC.

 
4.1                      Modification of Terms and Conditions for Certain
Purposes
 
From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.
 
5.
WARRANTS NOT TRANSFERABLE

 
The Warrant and all rights attached to it are not transferable.
 
DATED as of the date first above written in these Terms and Conditions.
 
KORE NUTRITION INCORPORATED
 


 
Per:           
Authorized Signatory
 



 
21

--------------------------------------------------------------------------------

 

FORM OF SUBSCRIPTION
 
TO:
Kore Nutrition Incorporated

2505 Anthem Village, Suite E-460
Henderson, Nevada 89052
 
Attention: President
Fax No. (604) 687-6314     c/o Virgil Z. Hlus
 
The undersigned Holder of the within Warrants hereby subscribes for ____________
common shares (the “Shares”) of Kore Nutrition Incorporated (the “Company”)
pursuant to the within Warrants at US$0.15 per Share on the terms specified in
the said Warrants.  This subscription is accompanied by a certified cheque or
bank draft payable to or to the order of the Company for the whole amount of the
purchase price of the Shares.
 
The undersigned represents that, at the time of the exercise of these Warrants,
all of the representations and warranties contained in subsections 6.1 and 10.3
of the Subscription Agreement between the Company and the undersigned pursuant
to which these Warrants were issued are true and accurate.
 
The undersigned hereby directs that the Shares be registered as follows:
NAME(S) IN FULL
 
ADDRESS(ES)
 
NUMBER OF SHARES
                       
TOTAL:
   

 
(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).
 
DATED this ________  day of __________________ , ______.
 
In the presence of:

 
Signature of
Witness                                                                           Signature
of Warrant Holder
 
Please print below your name and address in full.
 
Name
(Mr./Mrs./Miss)                                                                                                                     
 
Address                                
 


 
INSTRUCTIONS FOR SUBSCRIPTION
 
The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever.  If there is more than one subscriber, all must sign.  In
the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.  If the Warrant
certificate and the form of subscription are being forwarded by mail, registered
mail must be employed.

 
22

--------------------------------------------------------------------------------

 
